      Case 4:20-mc-80081-DMR Document 12-1 Filed 05/20/20 Page 1 of 3



 1   Julie E. Schwartz, Bar No. 260624
     JSchwartz@perkinscoie.com
 2   PERKINS COIE LLP
     3150 Porter Drive
 3   Palo Alto, CA 94304-1212
     Telephone: (650) 838-4300
 4   Facsimile: (650) 838-4350

 5   Attorney for Movant Non-party
     TWITTER, INC.
 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                            NORTHERN DISTRICT OF CALIFORNIA
10                                       OAKLAND DIVISION
11

12   In the Matter of a Subpoena to Non-party     Case No. 4:20-mc-80081-DMR
     Twitter, Inc.
13                                                (D.C. Case No. 1:18-cv-00681-RJL)
       AARON RICH
14                                                DECLARATION OF JULIE E.
                          Plaintiff,              SCHWARTZ IN SUPPORT OF
15                                                STIPULATION AND [PROPOSED]
           v.                                     ORDER EXTENDING TIME REGARDING
16                                                MOTION TO QUASH OR MODIFY
       EDWARD BUTOWSKY, MATTHEW                   SUBPOENA
17     COUCH, AMERICA FIRST MEDIA,
       and THE WASHINGTON TIMES,                  Judge: Magistrate Judge Donna M. Ryu
18                                                       Courtroom 4, 3rd Floor

19                       Defendants.

20

21

22

23

24

25

26

27

28

                            DECL OF J. SCHWARTZ ISO STIP. AND [PROPOSED] ORDER EXTENDING TIME
                                                                      CASE NO. 4:20-MC-80081-DMR
      Case 4:20-mc-80081-DMR Document 12-1 Filed 05/20/20 Page 2 of 3



 1          I, Julie E. Schwartz, declare as follows:

 2          1.      I am over the age of 18. I am duly licensed to practice before the courts of the

 3   State of California and this Court and am a partner at the law firm of Perkins Coie LLP, counsel

 4   of record for Movant Non-Party Twitter, Inc. (“Twitter”) in this action. I have personal

 5   knowledge of the facts below. If called and sworn as a witness, I could and would testify

 6   competently thereto.

 7          2.      On April 30, 2020, Twitter filed a Motion to Quash or Modify Subpoena

 8   (“Motion”) and setting a hearing date of June 4, 2020. Dkt. No. 1.

 9          3.      On May 14, 2020, Plaintiff Aaron Rich (“Plaintiff”) filed an Opposition to

10   Twitter’s Motion (“Opposition”). Dkt. No. 9.

11          4.      Plaintiff filed two redacted documents as exhibits to his Opposition and redacted

12   portions of the Opposition reflecting information from those exhibits. See Dkt. No. 9-2; Dkt. No.

13   9-3. I understand that these two documents were produced by Edward Butowsky, Defendant in

14   Plaintiff’s underlying lawsuit in the District Court for the District of Columbia. I also understand

15   that Defendant Butowsky designated these two documents “Highly Confidential - Attorneys’

16   Eyes Only” pursuant to the Protective Order entered by the District Court for the District of

17   Columbia (the “Protective Order”) in the underlying action. See id.; see also Dkt. 9-6.

18          5.      The Protective Order would require Twitter to sign a Declaration of Compliance in

19   order to view the unredacted versions of these two exhibits. See Dkt. 9-6 at 17. However,

20   Twitter will not agree to sign the Declaration of Compliance because it requires Twitter to agree

21   to submit to the jurisdiction of the District Court for the District of Columbia for purposes of

22   enforcement of the Protective Order. See Dkt. 10; see also Dkt. 9-6 at 17. Twitter believes that

23   any litigation relating to the Motion, including litigation regarding the Protective Order that

24   relates to Twitter, must occur in the Northern District of California, where Twitter’s Motion to

25   Quash was properly brought. See Dkt. 10; see also Fed. R. Civ. P. 45(d)(3)(A)(iii).

26          6.      The Protective Order requires any modifications to be made in writing by the party

27   who produced and designated the confidential materials in question. See Dkt. 9-6 at 12. Because

28
                                                        1
                              DECL OF J. SCHWARTZ ISO STIP. AND [PROPOSED] ORDER EXTENDING TIME
                                                                        CASE NO. 4:20-MC-80081-DMR
      Case 4:20-mc-80081-DMR Document 12-1 Filed 05/20/20 Page 3 of 3



 1   Defendant Butowsky produced the two documents at issue here, any modifications permitting

 2   Twitter to view those documents must be made by Defendant Butowsky.

 3          7.      Twitter and Plaintiff have met and conferred and agreed to a one-week extension

 4   of the deadline for Twitter’s Reply to the Opposition and corresponding one-week extension of

 5   the requested hearing date to no earlier than June 11, 2020 at 9:00 a.m. This extension would

 6   provide time for Twitter to meet and confer with Defendants’ counsel to discuss possible

 7   modifications to the Protective Order, which would allow Twitter to view the two documents and

 8   the redacted portions of the Opposition without submitting to a foreign court’s jurisdiction.

 9          8.      There have been no previous time modifications in this case.

10          9.      The requested time modification would extend Twitter’s deadline for filing a reply

11   brief by one week, from May 21, 2020, to May 28, 2020. The Court has not yet scheduled a

12   hearing for this matter.

13          I declare under penalty of perjury under the laws of the United States of America that the

14   foregoing is true and correct.

15          Executed on May 20, 2020 at Palo Alto, California.

16                                                 /s/ Julie E. Schwartz
                                                   Julie E. Schwartz
17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
                                DECL OF J. SCHWARTZ ISO STIP. AND [PROPOSED] ORDER EXTENDING TIME
                                                                          CASE NO. 4:20-MC-80081-DMR
